         Case 7:19-cr-00497-NSR Document 274 Filed 06/30/21 Page 1 of 1


                                                                                Evan L. Lipton
                                                                                        Partner
                                                                             Direct (212) 655-3517
                                                                               Fax (212) 655-3535
                                                                                     ell@msf-law.com
                                                 Deft A. Rosner's request to modify the
                                                 conditions of pretrial release to remove the
                                                 condition requiring nighttime curfew is granted
                                   June 30, 2021 upon consent of the Gov't and Pretrial Services.
                                                 Clerk of Court requested to terminate the
By ECF and email: RomanNYSDChambers@nysd.uscourts.gov Motion (doc. 274). Dated: June 30,2021
Hon. Nelson S. Roman
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                      Re:    United States v. Aron Rosner, 19 Cr. 497 -03

Dear Judge Roman:

         I write on behalf of Aron Rosner with the consent of the government (AUSA Sam
Adelsberg) and Pretrial Services (Officer Leo Barrios), to respectfully request modification of
Mr. Rosner’s conditions of pretrial release to remove the condition requiring a nighttime curfew.
If this modification is approved, all other conditions will remain in effect.

        Specifically, the remaining conditions would be: (1) a fully secured $1 million personal
recognizance bond; (2) GPS monitoring; (3) travel restricted to the Eastern and Southern
Districts of New York, with travel permitted to Napanoch, New York in the Northern District of
New York on notice to pretrial services; (4) surrender of the passports of Mr. Rosner and the
family members with whom he resides; (5) restrictions on internet usage; (6) restrictions on
telephone usage and consent to a pen register; and (7) prohibition from contacting any witness,
co-defendant, alleged co-conspirator, or any person associated with Lev Tahor, except in the
presence of counsel. (See ECF Docket No. 57, Amended Order Setting Conditions of Pretrial
Release, 9/18/2019 and ECF Docket No. 69, authorizing travel to Napanoch, New York,
2/11/2020.)

       Thank you for consideration of this request. I am available to provide any additional
information the Court may require.

                                          Respectfully yours,

                                       MEISTER SEELIG & FEIN LLP

                                             /s/ELL
        6/30/2021
                                       By: Evan L. Lipton

Cc: Government Counsel; Pretrial Services
